                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    DEMETRIUS PALMER,                                     Case No. 2:17-CV-1160 JCM (DJA)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     LAS VEGAS METROPOLITAN POLICE
                      DEPARTMENT, et al.,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is Magistrate Judge Hoffman’s report and recommendation
               14
                      (“R&R”). (ECF No. 11). No objections have been filed and the time to do so has passed.
               15
                             Judge Hoffman recommends dismissing the instant action for pro se plaintiff Demetrius
               16
                      Palmer’s failure to comply with the court’s order. Id. at 1 (referring to ECF No. 9). The court
               17
                      instructed plaintiff to file an updated application to proceed in forma pauperis and to provide the
               18
                      court with his current contact information before January 30, 2019. (ECF No. 9). The court’s
               19
                      order was returned as undeliverable. (ECF No. 10). Judge Hoffman indicated that plaintiff
               20
                      “appears to have abandoned this case.” (ECF No. 11 at 1).
               21
                             This court “may accept, reject, or modify, in whole or in part, the findings or
               22
                      recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
               23
                      to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
               24
                      determination of those portions of the [report and recommendation] to which objection is made.”
               25
                      28 U.S.C. § 636(b)(1).
               26
                             Where a party fails to object, however, the court is not required to conduct “any review at
               27
                      all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
               28

James C. Mahan
U.S. District Judge
                1     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
                2     magistrate judge’s report and recommendation where no objections have been filed. See United
                3     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
                4     employed by the district court when reviewing a report and recommendation to which no
                5     objections were made).
                6             Nevertheless, this court conducted a de novo review to determine whether to adopt the
                7     recommendation of the magistrate judge. Upon reviewing the recommendation and attendant
                8     circumstances, this court finds good cause appears to adopt the magistrate judge’s findings in
                9     full.
              10              Accordingly,
              11              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Hoffman’s R&R
              12      (ECF No. 11) be, and the same hereby is, ADOPTED.
              13              IT IS FURTHER ORDERED that plaintiff’s complaint is hereby DISMISSED without
              14      prejudice.
              15              The clerk is instructed to enter judgment and close the case accordingly.
              16              DATED March 16, 2020.
              17                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
